PER CURIAM.
Barbara Brown appeals the district court’s1 dismissal, with prejudice, of her complaint arising out of a 2005 motor-vehicle accident, which was the subject of a lawsuit she brought in Missouri state court in 2007. The district court, adopting the report and recommendations of the magistrate judge, concluded that Brown’s complaint was barred under the Rooker-Feldman doctrine, see D.C. Ct. of App. v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923), and that, in any event, it was time-barred. Upon careful de novo review, we agree that the complaint was barred by the statute of limitations and affirm on that basis. See 8th Cir. R. 47B.

. The Honorable Robert T. Dawson, United States District Judge for the Western District of Arkansas, adopting the report and recommendations of the Honorable James R. Marschewski, United States Magistrate Judge for the Western District of Arkansas.